DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-8, 10-12, 14-22, 24-26, and 28-30 are pending.
	Claims 9, 13, 23, and 27 are cancelled by Appellant.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 10/24/18 was filed after the mailing date of the Claims on 7/20/18.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1-8, 10-12, 14-22, 24-26, and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zourzouvillys [US 2015/0319034] in view of Lim, et al. [US 2015/0095777].
Lawson, et al. [US 20160112521] 
Claim 1:	Zourzouvillys teach a method for streaming multimedia data from a broadcaster device to a subscriber device that uses a secure transmission protocol, wherein the multimedia data is streamed using a network of devices not supporting establishment of the secure transmission protocol, the method comprising: 
receiving, at a proxy service via a secure transmission protocol, a connection request from a subscriber device among a plurality of subscriber devices, the connection request including data indicating a stream of multimedia data from a broadcaster device; [Zourzouvillys: 0028; when a first user requests to contact a second user, the system prepares a media bridge connection between the network device and a second network device. For instance, the system may have a primary datacenter prepare a primary media bridge connection. The system may also have a secondary datacenter prepare a secondary media bridge connection. The network device may use the primary media bridge connection to initiate a communication session with the second user. See also 0063; the provisioner may send out a broadcast, such as an anycast DNS to obtain the IP address of the secondary datacenter. The IP address of each datacenter may represent an outbound proxy.]
broadcaster device having a connection with an origin device among one or more origin devices, wherein a network connects the origin device and an edge device [Zourzouvillys: 0058-0063; the “origin device” and “edge device” can be given the broadest reasonable interpretation (BRI) as devices in the network for connection to one another. Appellant’s original specification (0036) also suggest similarly to the BRI as a combination of computing devices], among one or more edge devices, assigned to the subscriber device to deliver the stream to the subscriber device; [Zourzouvillys: 0068; Each datacenter 204 may respond to the request by issuing an identification number or address to the network device 202. In one or more embodiments, the identification number may be unique to the network device 202. For example, the identification number may be tied to the MAC (media access control) address of the network device 202. Alternatively, the identification number may include a phone number assigned to the network device 202. In one or more embodiments, the address may include the unique identification number. This address allows the network device 202 to be contacted by other devices on the VoIP system]
establishing a first bridge between the subscriber device and the edge device assigned to the subscriber device via the proxy service; [Zourzouvillys: 0028, 0038-0039; when a first user requests to contact a second user, the system prepares a media bridge connection between the network device and a second network device]
**utilizing a proxy channel [**as rejected over a secondary reference, discussion below] over the first bridge to negotiate a first connection between the subscriber device and the edge device assigned to the subscriber device [Zourzouvillys: 0040; connection via various network paths], such that signaling and negotiation information of the secure transmission protocol are sent over the first connection; and [Zourzouvillys: 0087-0089, 0136; signaling includes SIP]
controlling streaming of multimedia data from the broadcaster device to the subscriber device, by controlling streaming from the broadcaster device to the origin device, from the origin device over the network to the edge device assigned to the subscriber device, and from the edge device to the subscriber device [Zourzouvillys: 0068-0069], while exchanging data of the secure transmission protocol between the subscriber device and the edge device over the first connection. [Zourzouvillys: 0175, 0195-0197]
Zourzouvillys discloses datacenters and various devices using various network connection paths over the first bridge to negotiate a first connection between the subscriber device and the edge device assigned to the subscriber device [Zourzouvillys: 0040], such that signaling and negotiation information of the secure transmission protocol are sent over the first connection; and [Zourzouvillys: 0087-0089, 0136]. However, Zourzouvillys did not clearly discuss “utilizing a proxy channel”.
Lim teach maintaining a connection between an electronic device and a content source where a command channel module that provides an interface to a content server and maintains a connection between the client and the content server [Lim: 0005]. The client utilizes an Open WebSocket Command Channel to the server, to reduce latency for mobile HTTP requests.  In general, latency for mobile HTTP requests has two components: the time to wake-up the client radio antenna, and the HTTP connect time. Utilizing a WebSocket connection continuously open and active by periodically sending a heartbeat signal, reduces the antenna wake-up time and associated latency [Lim: 0056]. The client provides for accelerated station change where the client maintains a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lim with Zourzouvillys to teach “utilizing a proxy channel” for the reason to maintain a long live connection and reduces latency for mobile HTTP requests.Claim 2:  Zourzouvillys: 0051; discusses the method of claim 1, wherein the proxy service is implemented on a stream manager server configured with a domain name and a Secure Socket Layer (SSL) certificate. Claim 3:  Zourzouvillys: 0190; discusses the method of claim 2, wherein the stream manager server is implemented on a cloud infrastructure. Claim 4:  Zourzouvillys: FIG.2, 0037; discusses the method of claim 1, wherein the establishing the first bridge comprises negotiating session setup information between the subscriber device and the edge device using an Interactive Connectivity Establishment (ICE) technique. Claim 5:  Zourzouvillys: 0048, 0175; discusses the method of claim 1, wherein the first bridge comprises: a connection between the subscriber device and the proxy service using a WebSocket secure (WSS) secure connection or a Hypertext Transfer Protocol Secure (HTTPS) connection; and the connection between the edge device and the or a Hypertext Transfer Protocol (HTTP) connection. Claim 6:  Zourzouvillys: 0048, 0094; discusses the method of claim 1, wherein the bridge enables secure data to flow from a secure subscriber device to an unsecure edge device. Claim 7:  Zourzouvillys: 0051, 0197; discusses the method of claim 1, wherein the subscriber device connects to the proxy service from a web browser client. Claim 8:  Zourzouvillys: 0058; discusses the method of claim 1, wherein the origin device and the edge device are media servers without a domain or SSL certificate. Claim 9: CanceledClaim 10:  Zourzouvillys: 0038 (SIP suggests pinger mechanism); discusses the method of claim 1, wherein the proxy service is configured to keep the first bridge open during the streaming of the multimedia data to the subscriber device **using a pinger mechanism. [Lim: 0093-0095; teach client attempts to open a WebSocket connection and ping the server and upon successful ping back from the server. Motivation would be the client calls a server API via WebSocket using the HTTP to WebSocket Proxy and WebSocket application server such that if the ping message fails, the client falls back to an HTTP/HTTPS connection.]Claim 11:  Zourzouvillys: 0195; discusses the method of claim 1, further comprising balancing load between subscriber devices and publisher devices with a load balancer. Claim 12:  Zourzouvillys: 0048, 0068; discusses the method of claim 1, wherein the proxy service provides WebRTC information exchange between the subscriber device and the edge device assigned to the subscriber device. Claim 13:  CanceledClaim 14:  Zourzouvillys: 0175; discusses the method of claim 1, further comprising edge. Claim 15:	Zourzouvillys teach a system for streaming multimedia data from a broadcaster device to a subscriber device that uses a secure transmission protocol wherein the multimedia data is streamed using a network of devices not supporting establishment of the secure transmission protocol, the system comprising: 
a proxy service in electronic communication with a plurality of subscriber devices using via a secure transmission protocol; and [Zourzouvillys: 0051, 0063]
wherein a broadcaster device has a connection with an origin device among one or more origin devices, wherein a network connects the origin device and one or more edge devices, [Zourzouvillys: 0058-0063; the “origin device” and “edge device” can be given the broadest reasonable interpretation (BRI) as devices in the network for connection to one another. Appellant’s original specification (0036) also suggest similarly to the BRI as a combination of computing devices]
wherein the proxy service, in response to receiving, over the secure transmission protocol [Zourzouvillys: 0051], a connection request from a subscriber device among the plurality of subscriber devices, the connection request including data indicating a stream of multimedia data from the broadcaster device [Zourzouvillys: 0039, 0065], is configured to: 
establish, via the proxy service, a first a bridge between the subscriber device and an edge device assigned to deliver the stream to the subscriber device, and [Zourzouvillys: 0028, 0038-0039; when a first user requests to contact a second user, the system prepares a media bridge connection between the network device and a second network device]
**utilize a proxy channel [**as rejected over a secondary reference, discussion below] over the first bridge to negotiate a first connection between the subscriber device and the edge device assigned to the subscriber device [Zourzouvillys: 0040; connection via various network paths], such that signaling and negotiation information of the secure transmission protocol are sent over the first connection; and [Zourzouvillys: 0087-0089, 0136; signaling includes SIP] 
wherein the broadcaster device streams the multimedia data from the broadcaster device to the origin device, the origin device streams the multimedia data over the network to the edge device assigned to the subscriber device [Zourzouvillys: 0068-0069], and the edge device streams the multimedia data to the subscriber device, while the subscriber device and the edge device exchange data of the secure transmission protocol over the first connection. [Zourzouvillys: 0175, 0195-0197] 
Zourzouvillys discloses datacenters and various devices using various network connection paths over the first bridge to negotiate a first connection between the subscriber device and the edge device assigned to the subscriber device [Zourzouvillys: 0040], such that signaling and negotiation information of the secure transmission protocol are sent over the first connection; and [Zourzouvillys: 0087-0089, 0136]. However, Zourzouvillys did not clearly discuss “utilizing a proxy channel”.
Lim teach maintaining a connection between an electronic device and a content source where a command channel module that provides an interface to a content server and maintains a connection between the client and the content server [Lim: 0005]. The client utilizes an Open WebSocket Command Channel to the server, to reduce latency for mobile HTTP requests.  In general, latency for mobile HTTP requests has two components: the time to wake-up the client radio antenna, and the HTTP connect time. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lim with Zourzouvillys to teach “utilizing a proxy channel” for the reason to maintain a long live connection and reduces latency for mobile HTTP requests.Claim 16:  Zourzouvillys: 0051; discusses the system of claim 15, wherein the proxy service is implemented on a stream manager server configured with a domain name and an Secure Socket Layer (SSL) certificate. Claim 17:  Zourzouvillys: 0190; discusses the system of claim 16, wherein the stream manager is implemented on a cloud infrastructure. Claim 18:  Zourzouvillys: FIG.2, 0037; discusses the system of claim 15, wherein the establishing the bridge comprises negotiating session setup information between the subscriber device and the edge device using an Interactive Connectivity Establishment (ICE) technique. Claim 19:  Zourzouvillys: 0048, 0175; discusses the system of claim 15, wherein the first a connection between the subscriber device and the proxy service using a WebSocket secure (WSS) secure connection or a Hypertext Transfer Protocol Secure (HTTPS) connection; and the connection between the edge device and the proxy service uses a WebSocket (WS) unsecure connection or a Hypertext Transfer Protocol (HTTP) connection. Claim 20:  Zourzouvillys: 0048, 0094; discusses the system of claim 15, wherein the bridge enables secure data to flow from a secure subscriber device to an unsecure edge device. Claim 21:  Zourzouvillys: 0051, 0197; discusses the system of claim 15, wherein the subscriber device connects to the proxy service from a web browser client. Claim 22:  Zourzouvillys: 0058; discusses the system of claim 15, wherein the edge device is a media server without a domain or SSL certificate. Claim 23:  CanceledClaim 24:  Zourzouvillys: 0038 (SIP suggests pinger mechanism); discusses the system of claim 15, wherein the proxy service is configured to keep the first bridge open during the streaming of the multimedia data to the subscriber device **using a pinger mechanism. [Lim: 0093-0095; teach client attempts to open a WebSocket connection and ping the server and upon successful ping back from the server. Motivation would be the client calls a server API via WebSocket using the HTTP to WebSocket Proxy and WebSocket application server such that if the ping message fails, the client falls back to an HTTP/HTTPS connection.]Claim 25:  Zourzouvillys: 0195; discusses the system of claim 15, further comprising a load balancer for balancing load between edge devices. Claim 26:  Zourzouvillys: 0048, 0068; discusses the system of claim 15, wherein the proxy service provides WebRTC information exchange between the subscriber devices and the edge devices. Claim 27:  CanceledClaim 28:  Zourzouvillys: 0175; discusses the system of claim 15, further comprising creating custom headers to track original client information for the subscriber device and the edge device.
Claim 29:  Zourzouvillys: 0089-0093; discusses the method of claim 1, further comprising: the proxy service further establishing a second bridge between the broadcaster device and an origin device among the one or more origin devices via the proxy service; and the proxy service further **utilizing a proxy channel over the second bridge to negotiate a connection between the broadcaster device and the origin device. [Lim: 0056, 0089; However, motivation to “utilizing a proxy channel” can maintain a long live connection and reduces latency for mobile HTTP requests.]
Claim 30:  Zourzouvillys: 0089-0093; discusses the system of claim 15, further comprising: the proxy service further establishing a second bridge between the broadcaster device and an origin device among the one or more origin devices via the proxy service; and the proxy service further **utilizing a proxy channel over the second bridge to negotiate a connection between the broadcaster device and the origin device. [Lim: 0056, 0089; However, motivation to “utilizing a proxy channel” can maintain a long live connection and reduces latency for mobile HTTP requests.]

Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1-8, 10-12, 14-22, 24-26, and 28-30 have been considered but are moot because the new ground of rejection does not 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571) 272-3851.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LEYNNA T TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435